Mr. Justice Craig delivered the opinion of the Court: This is a writ of error, brought to reverse a judgment of the circuit court of McHenry county, rendered at the March term, 1873. It appears, from the transcript of the proceedings before us, that on the 2d day of ¡November, A. D. 1872, John C.-Choate, administrator of the estate of Hiram Hathaway, deceased, filed a petition in the county court of McHenry county, for leave to sell certain real estate to pay the debts of the deceased. Mark Hathaway, one of the defendants to the petition, filed his answer, under oath, to which exceptions were filed and overruled, and the prayer of the petitioner was denied. John 0. Choate, the administrator, then prosecuted an appeal to the circuit court, which was dismissed at the March term, 1873. Two errors are assigned: First—The circuit court erred in ordering the appeal dismissed. Second—In not sustaining the exceptions to the answer. The plaintiff in error is in no position to insist upon the errors assigned. The, record does not show that any exception was taken to the decision of the court in dismissing the appeal, nor is there any hill of exceptions in the record, showing the ground upon which the court predicated its judgment. Under these circumstances, we must presume the court had facts before it which fully authorized and justified the judgment rendered. If the judgment was unauthorized, the plaintiff in error should have taken a hill of exceptions, showing the facts upon which the judgment was predicated. In the absence of proof, the presumption must prevail that the decision was warranted hv the facts before the court. The People v. Green, 54 Ill. 280. Ho substantial error appearing in the record, the judgment will he affirmed. Judgment affirmed.